United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1083
                                    ___________

United States of America,                 *
                                          *
            Appellee,                     *
                                          *
      v.                                  *
                                          *
Ed Bogard; Joe Bill Boone; Richard E.     *
Busby; Maggie Boals; Tommy                *
Dickerson; Tecumseh Jones; Connie         *   Appeal from the United States
Moore; Lillian Morris; Vickie             *   District Court for the
Robertson; Vera Simonetti; Buddy          *   Eastern District of Arkansas
Suiter; Bill Weaver; Brian Williams;      *
Crittenden County, Arkansas,              *       [UNPUBLISHED]
                                          *
            Appellees,                    *
                                          *
Danny G. Holbrook,                        *
                                          *
            Appellant,                    *

                                    ___________

                            Submitted: August 6, 1999

                                Filed: August 13, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
        Danny G. Holbrook appeals from the final judgment entered in the District
Court1 for the Eastern District of Arkansas denying his motion to intervene in ongoing
litigation between the United States and Crittenden County, Arkansas, involving the
conditions at Crittenden County Jail. Holbrook had been incarcerated at the jail during
the time the government and the County were implementing a consent decree, and he
argued that, as a former inmate, he had a vested interest in ensuring the County’s
compliance with the consent decree. For the reasons stated below, we affirm.

        We agree with the district court that Holbrook lacked standing to intervene in
this equitable action. Because Holbrook was no longer incarcerated at the jail when
he moved to intervene, he could not show he suffered an injury greater than that
suffered by other concerned Crittenden County residents. See Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992) (to have standing, plaintiff must have suffered
injury in fact, fairly traceable to challenged conduct of defendants, and likely to be
redressed by proposed remedy); Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.
1985) (inmate’s claim for injunctive relief to improve prison’s conditions is moot if
inmate is no longer incarcerated there, and inmate lacks standing to seek declaratory
relief); cf. In re Starr, 152 F.3d 741, 748-49 (8th Cir. 1998) (plaintiff could not prove
he suffered injury beyond that shared by large class of concerned citizens from alleged
unethical conduct of Independent Counsel Starr). We thus conclude the district court
did not err in denying Holbrook’s motion to intervene. See Standard Heating & Air
Conditioning Co. v. City of Minneapolis, 137 F.3d 567, 570 (8th Cir. 1998) (“Article
III standing is a prerequisite for intervention in a federal lawsuit . . . .”).

      Accordingly, we affirm.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.